 1   AARON D. FORD
      Attorney General
 2   Michael J. Bongard (Bar. No. 7997)
      Senior Deputy Attorney General
 3   State of Nevada
     Office of the Attorney General
 4   1539 Avenue F, Suite 2
     Ely, NV 89301
 5   (775) 289-1632 (phone)
     (775) 289-1653 (fax)
 6   mbongard@ag.nv.gov

 7   Attorneys for Respondents

 8                                   UNITED STATES DISTRICT COURT

 9                                          DISTRICT OF NEVADA

10    STEVEN NELSON MURRAY,                             Case No. 2:12-cv-02212-RFB-VCF
11            Petitioner,                                    UNOPPOSED MOTION FOR AN
                                                         EXTENSION OF TIME TO REPLY TO THE
12    vs.                                                   OPPOSITION TO THE MOTION TO
                                                         DIMISSS AMENDED PETITION FOR WRIT
13    BRIAN WILLIAMS, SR., et al.,                                OF HABEAS CORPUS
                                                                      (ECF NO. 64)
14            Respondents.

15

16          Respondents, through legal counsel, Aaron D. Ford, Attorney General of The State of Nevada,
17   and Michael J. Bongard, Senior Deputy Attorney General, hereby move this court for a thirty (30) day
18   enlargement of time, up to and including May 1, 2019, in which to submit the reply to Petitioner Steven
19   Murray’s Opposition to Motion to Dismiss Amended Petition for Writ of Habeas Corpus by a Person in
20   State Custody Pursuant to 28 U.S.C. §2254. (ECF No. 64). The reply is currently due April 1, 2019.
21          Respondents base this motion on the declaration of Counsel.
22          This is Respondents’ first request for an extension of time in which to file a reply and made in
23   good faith and not for purposes of delay.
24          DATED this 27th day of March, 2019.
25                                                      AARON D. FORD
                                                        Attorney General
26

27                                                      By:/s/ Michael J. Bongard
                                                           Michael J. Bongard (Bar No. 007997)
28                                                         Senior Deputy Attorney General


                                                  Page 1 of 3
 1                                 DECLARATION OF MICHAEL J. BONGARD
 2            1.     I am a Deputy Attorney General employed by the Attorney General’s Office of the State
 3   of Nevada in the Bureau of Criminal Justice, and I make this declaration on behalf of Respondents’
 4   Unopposed Motion for Enlargement of Time to file the reply to the opposition to the motion to dismiss
 5   (First Request) in the above-captioned case. By this motion, I am requesting a thirty (30) day enlargement
 6   of time, up to and including, May 1, 2019, to file and serve the reply. The reply is currently due April 1,
 7   2019.
 8            2.     Murray filed the opposition to the motion to dismiss on March 25, 2019. The reply consists
 9   of thirty three (33) pages.
10            3.     Counsel is currently working on the sur-reply and the opposition to the motion for
11   evidentiary hearing in Lisle v. Gittere, et al., USDC Case Number 2:03-cv-1006-MMD-CWH (death
12   penalty case). The responses are due on April 1, 2019.
13            4.     Counsel will additionally be out of the Ely office on Friday, March 29, 2019, for the
14   purposes of teaching a class for Nevada Department of Corrections Investigators and for conducting a
15   moot court for an upcoming oral argument in Brown v. Filson, et al., Ninth Circuit Case Number 18-
16   15663.
17            5.     On March 25, 2019, Counsel e-mailed opposing counsel, Mr. Jeremy Baron, to determine
18   whether he would oppose this request for enlargement of time. Mr. Baron stated that he does not oppose
19   this motion.
20            For these reasons, Counsel respectfully asks this Court to grant the request for an extension of
21   time of thirty (30) days to file the response to the petition.
22            DATED this 27th day of March, 2019.
23   IT IS SO ORDERED:
                                                             By:/s/ Michael J. Bongard
24                                                              Michael J. Bongard (Bar No. 007997)
                                                                Senior Deputy Attorney General
25
   ________________________________
26
   RICHARD F. BOULWARE, II
27 UNITED STATES DISTRICT JUDGE

28   DATED this 28th day of March, 2019.



                                                      Page 2 of 3
 1                                     CERTIFICATE OF SERVICE
 2          I certify that I electronically filed the foregoing Unopposed Motion for an Extension of Time to
 3   Reply to the Opposition to the Motion to Dismiss Amended Petition for Writ of Habeas Corpus, with the
 4   Clerk of the Court for the United States District Court by using CM/ECF system on March 27, 2019.
 5          The following participants in this case are registered CM/ECF users and will be served
 6   electronically.
 7
            Jeremy C. Baron
 8          Assistant Federal Public Defender
            411 E. Bonneville Ave., Suite 250
 9          Las Vegas, NV 89101
10
                                                 /s/ D. Simon
11                                               An Employee of the Office of the Attorney General
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



                                                  Page 3 of 3
